DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. 
Applicant’s election without traverse of Invention group I (Claims 1-11) in the reply filed on 06/27/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/22/2021 have been considered by the Examiner.

Claim Objections
Claim(s) 10 are objected to because of the following informalities:  
Claim(s) 10 recite a term “an output of the function generator”. The Examiner suggests amending the term to recite “the output of the function generator” to restore antecedent clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Magana et al. (US 20090278545; hereafter Magana) in view of Fridi et al. (US 10530373).
Regarding claim 1, Magana teaches in figure(s) 1-4 a battery monitoring circuit comprising: 
a ramp signal generator (sawtooth of 14; fig. 1) configured to produce a ramp signal; 
the function generator (wave of 14) configured to produce a periodic output having a frequency (para. 21 - analog periodic signal) based on a value of the frequency control input; and 

    PNG
    media_image1.png
    472
    304
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    775
    430
    media_image2.png
    Greyscale

an amplitude detector (comparator 16) coupled to an output of the function generator (14) and configured to be coupled to a battery cell (20), the amplitude detector configured to measure an amplitude of a current or a voltage of the battery cell at the frequency (para. 21 -  a digital output signal taking the form of a digital periodic signal 32. The digital periodic signal indicates the voltage of the high voltage battery 20) produced by the function generator (para. 21 - A comparator 16 receives the sensed analog voltage from the analog sensing circuit 12 and receives the analog periodic signal from the wave generator circuit 14. The comparator 16 produces an output signal based on the comparison of the two inputs).  
Magana does not teach explicitly ramp signal in accordance with digital input received from a host controller, where the digital input defines an output range of the ramp signal and a time period of the ramp signal; a function generator having a frequency control input coupled to an output of the ramp signal generator.
However, Fridi teaches in figure(s) 1-3 ramp signal (ramp signal of fig. 3) in accordance with digital input (input to digitally controlled oscillator dco 190, 145) received from a host controller (controller 205 of 100 in fig. 2), where the digital input defines an output range of the ramp signal and a time period of the ramp signal (configurable rampup 305, bandwidth 315 and flyback 310 parameters of ramp in fig. 3); a function generator having a frequency control input (frequency tuning 200, multiplier 150) coupled to an output (DCO output) of the ramp signal generator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Magana by having ramp signal in accordance with digital input received from a host controller, where the digital input defines an output range of the ramp signal and a time period of the ramp signal; a function generator having a frequency control input coupled to an output of the ramp signal generator as taught by Fridi in order to provide suitable frequency controllability for ramp signal and function generator as evidenced by "chirp sequences are generated using a saw-tooth wave. The response time of the control loop for generating the chirp sequence affects the attainable sequence time and bandwidth" (col. 1 lines 24-27).

Regarding claim 3, Magana in view of Fridi teaches the battery monitoring circuit of claim 1, 
Fridi additionally teaches in figure(s) 1-3 wherein the function generator comprises an oscillator (oscillator 197; fig. 1H).

Regarding claim 4, Magana in view of Fridi teaches the battery monitoring circuit of claim 3, 
Fridi additionally teaches in figure(s) 1-3 wherein the oscillator is less accurate than an oscillator used by the host controller (para. 82 - , a clock used for timekeeping is also used to provide a reference for a local oscillator used in radio reception, transmission, or both).  

Regarding claim 5, Magana teaches in figure(s) 1-4 the battery monitoring circuit of claim 1, wherein the amplitude detector comprises: a first multiplier (diff. amplifier U4:B; fig. 3) having a first input (+) configured to be coupled to the battery cell (+12V) and a second input (-) coupled to an output of the function generator (VOUTRAMP); and a first low pass filter (para. 23 -  capacitor C42 to provide a low-pass filter; fig. 3) coupled to an output of the first multiplier.  

Regarding claim 6, Magana teaches in figure(s) 1-4 the battery monitoring circuit of claim 5, wherein the amplitude detector further comprises an analog to digital converter having an input configured to be coupled to the battery cell and an output coupled to the first input of the first multiplier (para. 9 - an amplifier output is coupled to an analog-to-digital converter, which in turn, is coupled to the optocoupler).

Regarding claim 8, Magana in view of Fridi teaches the battery monitoring circuit of claim 5, 
Fridi additionally teaches in figure(s) 1-3 wherein the amplitude detector comprises: a current measurement circuit configured to be coupled to the battery cell; or a voltage measurement circuit configured to be coupled to the battery cell (cmc in fig. 1A; abs. - cell measurement circuits (CMCs) that each measure a voltage at or current through a pair of terminals of a respective associated battery module).  

Regarding claim 10, Magana in view of Fridi teaches the battery monitoring circuit of claim 1, 
Fridi additionally teaches in figure(s) 1-3 wherein the digital input further comprises a phase synchronization signal defining a phase of an output of the function generator (clm. 19 - a frequency tracking loop or a phase tracking loop operative to track the time keeping properties of the clock of the other wireless communication transceiver, of the other CMC, or of the controller).  

Claim(s) 2 are rejected under 35 U.S.C. 103 as being unpatentable over Magana in view of Fridi, and further in view of McCartney et al. (US 20220206077).
Regarding claim 2, Magana in view of Fridi teaches the battery monitoring circuit of claim 1, 
Magana does not teach explicitly wherein the battery monitoring circuit further comprises a current signal generator configured to apply a periodic current to the battery cell, the periodic current having an output frequency range and the time period defined by the digital input received from the host controller.
However, McCartney teaches in figure(s) 1-6 wherein the battery monitoring circuit further comprises a current signal generator configured to apply a periodic current to the battery cell (para. 48 - current response of the test battery 205 to the SOS current signal 356; fig. 2,4,6), the periodic current having an output frequency range and the time period (para. 42 - one period of a lowest one of the plurality of different frequencies) defined by the digital input received from the host controller (212,230).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Magana by having wherein the battery monitoring circuit further comprises a current signal generator configured to apply a periodic current to the battery cell, the periodic current having an output frequency range and the time period defined by the digital input received from the host controller as taught by McCartney in order to provide "determining a state of health of an energy storage device that utilize a capacitor gain amplifier to provide an AC gain and block the DC voltage. An input capacitor can couple between an input excitation signal generator circuit and the amplifier's inverting input terminal, and a feedback capacitor can couple between the amplifier's inverting input terminal and the amplifier's output." (abstract).

Claim(s) 9 are rejected under 35 U.S.C. 103 as being unpatentable over Magana in view of Fridi, and further in view of Gheorghiu et al. (US 7184480).
Regarding claim 9, Magana in view of Fridi teaches the battery monitoring circuit of claim 1, 
Magana does not teach explicitly wherein the ramp signal generator comprises: a counter having an output coupled to the output of the ramp signal generator; and an increment calculator having an output coupled to an input of the counter, when increment calculator configured to determine a count increment based on the digital input.
However, Gheorghiu teaches in figure(s) 1-3 wherein the ramp signal generator comprises: a counter (counter 14; fig. 2) having an output coupled to the output of the ramp signal generator (RAMP 22 generator); and an increment calculator having an output coupled to an input of the counter, when increment calculator configured to determine a count increment based on the digital input (UP_DOWN,CLK).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Magana by having wherein the ramp signal generator comprises: a counter having an output coupled to the output of the ramp signal generator; and an increment calculator having an output coupled to an input of the counter, when increment calculator configured to determine a count increment based on the digital input as taught by Gheorghiu in order to provide "binary counter generates a plurality of binary signals in increasing and/or decreasing value. The DAC circuit generates ramp signals composed of a plurality of DC signals based on the binary signals." (abstract).

Claim(s) 11 are rejected under 35 U.S.C. 103 as being unpatentable over Magana in view of Fridi, and further in view of Geerlings et al. (US 5877640).
Regarding claim 11*, Magana in view of Fridi teaches the battery monitoring circuit of claim 10, 
Magana does not teach explicitly wherein the ramp signal generator comprises: 
a counter having an output coupled to the output of the ramp signal generator; 
an increment calculator having an output coupled to an input of the counter, when increment calculator configured to determine a count increment based on the output range of the ramp signal and the time period defined by the digital input; and 
a preset circuit coupled to the counter, the preset circuit configured to preset the counter according to the phase defined by the phase synchronization signal.  
However, Geerlings teaches in figure(s) 1-2 wherein the ramp signal generator comprises: 
a counter (counter 23; fig. 1) having an output coupled to the output (17) of the ramp signal generator; 
an increment calculator (sync counter 32) having an output coupled to an input of the counter (23), when increment calculator configured to determine a count increment based on the output range of the ramp signal and the time period defined by the digital input (col. 3 lines 44-50 :- count value of the sync length counter 32 that also counts under the influence of the clock pulses f.sub.cl.); and 
a preset circuit (30) coupled to the counter, the preset circuit configured to preset (preset 27) the counter according to the phase defined by the phase synchronization signal (col. 1 lines 18-22 :- counter means having a first input coupled to the output of the voltage controlled oscillator, a second input for receiving a preset control signal, and an output coupled to the second input of the phase comparator).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Magana by having wherein the ramp signal generator comprises: 
a counter having an output coupled to the output of the ramp signal generator; 
an increment calculator having an output coupled to an input of the counter, when increment calculator configured to determine a count increment based on the output range of the ramp signal and the time period defined by the digital input; and 
a preset circuit coupled to the counter, the preset circuit configured to preset the counter according to the phase defined by the phase synchronization signal as taught by Geerlings in order to provide " A device for deriving a clock signal having a specific frequency, from an electrical signal device including a counter (23) having a first input coupled to the output of the voltage controlled oscillator, a second input for receiving a preset control signal, and an output coupled to the second input of the phase comparator" (abstract).

Allowable Subject Matter
Claim(s) 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the prior arts of record do not fairly teach or suggest “wherein the amplitude detector further comprises: a phase shifter having an input coupled to the output of the function generator; a second multiplier having a first input configured to be coupled to the battery cell, and a second input coupled to an output of the phase shifter; and a second low pass filter coupled to an output of the second multiplier” including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the List of References cited in the US PT0-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868